Exhibit 10.7
HEALTHMARKETS, INC.
Subscription Agreement
HealthMarkets, Inc.
9151 Boulevard 26
North Richland Hills, Texas 76180
Ladies and Gentlemen:
     1. Subscription for Class A-1 Common Stock. The undersigned subscriber (the
“Subscriber”) hereby irrevocably tenders this Subscription Agreement (this
“Agreement”) to HealthMarkets, Inc., a Delaware corporation (the “Company”),
subscribes for and offers to purchase 57,472 shares of Class A-1 Common Stock,
par value $0.01 per share, of the Company and agrees to pay therefor, and in
full payment thereof, $34.80 per share, in cash, in the aggregate amount of $
2,000,025.60 (the “Subscription Price”). In accordance with the terms of this
Agreement, the Subscriber shall make payment of the Subscription Price by check
or wire transfer as directed by the Company. Simultaneously with the foregoing,
the Company will instruct Mellon Investor Services to credit a book entry
account in the Subscriber’s name to evidence the number of shares of Class A-1
Common Stock purchased by the Subscriber.
     2. Subscriber Representations and Warranties. The Subscriber hereby
represents, warrants acknowledges and agrees as follows:
     (a) Authorization. The Subscriber has full power and authority to execute,
deliver and perform this Agreement and to acquire the Class A-1 Common Stock.
This Agreement constitutes a valid and binding obligation of the Subscriber,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization and moratorium laws and other laws of general
application affecting enforcement of creditors’ rights generally.
     (b) Purchase for Own Account. The Class A-1 Common Stock will be acquired
for investment only and solely for the Subscriber’s own account, and not as a
nominee or agent for any other person, and not with a view to the public resale
or distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), and the Subscriber has no present intention of
selling, granting any participation in, or otherwise distributing the same.
     (c) Disclosure of Information. The Subscriber has had the opportunity to
review all documents and information which the Subscriber has requested
concerning its investment and the Company. The Subscriber has had the
opportunity to ask questions of and receive answers regarding the Company’s
business, management and financial affairs and the terms and conditions of the
Class A-1 Common Stock.
     (d) Investment Experience; Ability to Bear Economic Risk. The Subscriber
(i) understands that the purchase of the Class A-1 Common Stock involves
substantial risk, (ii) has adequate means of providing for his/her current needs
and possible

 



--------------------------------------------------------------------------------



 



contingencies, (iii) has no need for liquidity in his/her investment in the
Company, and (iv) can bear the economic risk of losing his/her entire investment
in the Company. The Subscriber has a preexisting personal or business
relationship with the Company and/or certain of its officers, directors or
controlling persons of a nature and duration that enables the Subscriber to be
aware of the character, business acumen and financial circumstances of the
Company and such persons.
     (e) Independent Investment Decision. The Subscriber acknowledges that
he/she has, independently and without reliance upon the Company or any other
person, and based on such information as the Subscriber has deemed appropriate,
made his/her own investment analysis and decision to enter into this Agreement.
No representations or warranties, oral or otherwise, have been made to the
Subscriber or any party acting on the Subscriber’s behalf other than those
contained in this Agreement.
     (f) Restricted Securities. The Subscriber understands that the Class A-1
Common Stock will not be registered under the Securities Act and that, as such,
the Class A-1 Common Stock may be resold without registration under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act.
     (g) United States Person. The Subscriber is a “United States Person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.
     3. Company Representations and Warranties. The Company hereby represents,
warrants acknowledges and agrees as follows:
     (a) Authorization of Class A-1 Common Stock. The shares of Class A-1 Common
Stock issued in connection with this Agreement are duly authorized and, when
issued and delivered in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable, free and clear of any lien, security
interest or other charge or encumbrance of any kind (collectively, “Liens”) or
pre-emptive right.
     (b) Authorization; No Conflicts. The Company is a Delaware corporation and
has all necessary corporate power and authority to execute, deliver and perform
its obligations under this Agreement and to issue and deliver to the Subscriber
the shares of Class A-1 Common Stock. This Agreement constitutes a valid and
binding obligation of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization and moratorium laws
and other laws of general application affecting enforcement of creditors’ rights
generally. The execution and delivery of this Agreement and the issuance of the
shares of Class A-1 Common Stock will not (i) require any consent or approval
of, or filing with, any governmental body, agency or official or of any other
third party, (ii) violate, conflict with or cause a breach or a default under
the Company’s certificate of incorporation or by-laws or any agreement to which
the Company is a party, and (iii) violate any judgment, injunction, order,
decree, statute, rule or regulation applicable to the Company.

2



--------------------------------------------------------------------------------



 



     (c) Stockholders Agreement. Reference is hereby made to (i) that certain
Stockholders Agreement (the “Stockholders Agreement”), dated as of April 5,
2006, by and among the Company and the Stockholders (as defined therein), and
that certain Employment Agreement (the “Employment Agreement”), dated as of the
date hereof, by and among the Company, the Subscriber and Blackstone Management
Associates IV L.L.C. The Company hereby acknowledges that, pursuant to the
Employment Agreement, the Subscriber has agreed to become a party to the
Stockholders Agreement (as amended by the Employment Agreement) and that the
Employment Agreement shall act as a joinder for all purposes under the
Stockholders Agreement.
     4. Notices. All notices delivered hereunder shall be in writing and shall
be deemed to have been given when hand delivered, when received if sent by
facsimile or by same day or overnight recognized commercial courier service or
three days after mailed by registered or certified mail, addressed to the
address set forth on the signature page for the party to which notice is given,
or to such changed address(es) as such party may have fixed by notice, provided
however, that any notice of change of address shall be effective only upon
receipt.
     5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws of that State.
     6. Further Assurances. The Subscriber will provide the Company with such
documents supporting the representations of the Subscriber in this Agreement as
the Company may reasonably request.
     7. Amendment. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the Company and the Subscriber.
     8. Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
     9. Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

3



--------------------------------------------------------------------------------



 



     10. Entire Agreement. This Agreement and the other agreements or documents
referred to herein (including, without limitation, Section 8 of the Employment
Agreement) contain the entire agreement of the parties, and there are no
representations, warranties, covenants or other agreements except as stated or
referred to herein and in such other agreements or documents.
     11. Expenses. Except as set forth in the Employment Agreement, each party
hereto shall pay its own costs and expenses in connection with the transactions
contemplated hereby.
[Signatures Appear on the Next Page]

4



--------------------------------------------------------------------------------



 



     The Subscriber has executed or caused this Agreement to be duly executed
this 30th day of June, 2008.
     Number of Shares Subscribed For: 57,472
     Amount Tendered Herewith [x Price Per Share of $ $34.80] $2,000,025.60

             
 
  Subscriber:             Name: PHILLIP J. HILDEBRAND    

     
 
  Address:
 
  10248 E. Mountain Spring Rd. #1222
 
  Scottsdale, AZ 85255

Accepted on this 30th day of June, 2008.

          HealthMarkets, Inc.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Wire Transfer Instructions:
JPMorgan Chase
ABA# 021000021
Account Name: HealthMarkets, Inc
Account#: 713444768
Address: NRH, TX

 